Opinion filed February 9, 2006 












 








 




Opinion filed February 9, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00164-CR 
                                                    __________
 
                          CHERRIE ELIZABETH PRESTON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                                                 Trial
Court Cause No. 14,707-B
 

 
                                                                   O
P I N I O N
Cherrie
Elizabeth Preston has filed in this court a motion to withdraw her notice of
appeal.  The motion is signed by both
appellant and her counsel.  The motion is
granted.
The
appeal is dismissed.
 
February 9, 2006                                                                     PER
CURIAM
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.